



CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED




Fifth Amendment to Pooled Patents Agreement
This Fifth Amendment to the Pooled Patents Agreement (the “Fifth Amendment”) is
effective as of the date of last signature found below (“Fifth Amendment
Effective Date”) between Illumina, Inc., a Delaware corporation having a place
of business at 5200 Illumina Way, San Diego, CA 92122 ("Illumina") and Sequenom,
Inc., a Delaware corporation, having a place of business at 3595 John Hopkins
Court, San Diego CA 92121 (“Sequenom”). Sequenom and Illumina may be referred to
herein as “Party” or “Parties.”
WHEREAS, the Parties entered into the Pooled Patents Agreement, dated December
2, 2014, as amended via the First Amendment dated April 21, 2016, Second
Amendment dated April 17, 2017, Third Amendment dated August 28, 2017, and
Fourth Amendment dated March 15, 2018 (“Agreement”);
WHEREAS, the Parties have been discussing a lowering of Test Fees in accordance
with Section 3.2(c)(iii), and have now reached agreement in accordance with
Sections 3.2(c)(iii)(1) and (3);
WHEREAS, the Parties desire to amend the Agreement to permit lower Test Fees to
be paid by certain companies, as identified herein;
WHEREAS, the Parties also desire to amend the Agreement to modify the schedule
on which Licensed NIPT LDT Test volumes are assessed for purposes of determining
Test Fees; and
WHEREAS, for good and valuable consideration, the Parties agree to amend the
Agreement as follows:
1.
The definition of “Authorized Lab” is deleted in its entirety and replaced with:

“Authorized Lab” has the meaning set forth in Section 3.2(a)(ii).
2.
Section 3.2(c)(i) is deleted in its entirety and replaced with:

Except as expressly stated otherwise in this Agreement (including in
Section 3.2(c)(ii) (Exceptions to Amount of Test Fee), Section 2.8(e) (Third
Parties in Litigation with Illumina), Section 2.8(f) (Non-Illumina Platforms)
and Section 2.9(c) (Settlement with Existing Sequenom Litigants)), each Illumina
Party or Sequenom Party shall enter into written agreements with Persons it
grants rights, licenses, or authorizations as an Authorized Labs such that the
Authorized Lab is obligated to pay Test Fees on a quarterly basis, and Sequenom
Parties and Illumina Parties shall be obligated to pay Test Fees on a quarterly
basis. (A) Except as stated below with respect to Licensed NIPT LDT Test for
which the Test Fee is equal to 10% of Net LDT Sales thereof (as a result of
being the greater of 10% of Net LDT Sales or the amount on the table in
Section 3 of Schedule 1), on a semiannual basis, the amount of Test Fee payable
by each Authorized Lab for Licensed NIPT Tests shall be established to be no
lower than the Test Fee amount on Schedule 1, Section 3 corresponding to the
annualized volume of Licensed NIPT LDT Tests that Authorized Lab performed (a)
in the first two quarters of a calendar year to determine the amount of Test
Fees that shall be payable by an Authorized Lab for Licensed NIPT LDT Tests
performed in the remainder of the calendar year, and (b) in the second two
quarters of a





--------------------------------------------------------------------------------





calendar year to determine the amount of Test Fees that shall be payable by an
Authorized Lab for Licensed NIPT LDT Tests performed in the first two quarters
of the following calendar year. Any new Authorized Lab receiving the right to
perform Licensed NIPT LDT Tests shall pay Test Fees for Licensed NIPT LDT Tests
that are no lower than the amount of Test Fee on Schedule 1, Section 3 that
corresponds to the good faith estimate of the volume that Authorized Lab will
achieve at the end of the first complete half-year period (either the first two
quarters or second two quarters of a calendar year, as the case may be) until
after the end of such first complete half-year period, at which point the
Authorized Lab will begin paying Test Fees based on the actual volume reported
during the first full half-year period (and each preceding half-year period
thereafter). The quarterly Test Fees for an Authorized Lab shall be in amounts
that result in at least the product of (1) the number of Licensed NIPT LDT Tests
performed by that Authorized Lab in that quarter with (2) the Test Fee amount in
effect for that Authorized Lab in that quarter, plus an amount equal to the
product of the annual number of Licensed NIPT LDT Tests in (1) that are subject
to the additional $20 fee as set forth on Schedule 1 multiplied by $20. (B) With
respect to each Licensed NIPT LDT Test for which the Test Fee is equal to 10% of
Net LDT Sales thereof (as a result of being the greater of 10% of Net LDT Sales
or the amount on the table in Section 3 of Schedule 1), the quarterly Test Fees
shall be 10% of Net LDT Sales thereof for that quarter. For the avoidance of
doubt, notwithstanding the minimum amounts payable in accordance with the first
sentence of this Section 3.2(c), the full amount of all Test Fees collected by
Illumina and Sequenom from Authorized Labs shall be shared between the Parties
as set forth in Section 3.2(d) (Sharing of Test Fee Amounts.)
Notwithstanding the foregoing schedule, the Parties acknowledge that Illumina
has entered into agreements with Authorized Labs reflecting the annual Test Fee
calculations pursuant to the terms of the Agreement prior to the Fifth
Amendment. Illumina will not be required to amend those existing agreements or
alter its obligations with respect to those Authorized Labs under those existing
agreements, but Illumina will in good faith attempt to amend those agreements to
match the updated Test Fee calculation schedule set forth above on a
going-forward basis when Illumina otherwise amends or renews such agreements.
3.
Schedule 1 is deleted in its entirety and replaced with the attached new
Schedule 1. For clarity, Schedule 1A and 1B remain unchanged.

Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its terms. All capitalized terms not defined in
this Fifth Amendment shall have the meaning ascribed to them in the Agreement.
IN WITNESS WHEREOF, the Parties have signed this Fifth Amendment as of the dates
indicated below.







--------------------------------------------------------------------------------





ILLUMINA
SEQUENOM
By:
/s/ Jeffrey S. Eidel
 
By:
/s/ Michael F Minahan
Name:
Jeffrey S. Eidel
 
Name:
Michael F. Minahan
Title:
Head of Corporate & Business Development
 
Title:
Sr. Vice President & General Manager
Date:
4/12/2019
 
Date:
4/12/2019






--------------------------------------------------------------------------------







Schedule 1


[***]




*** Indicates confidential information omitted from the exhibit





